Exhibit 10.2

FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into this 7th day of August, 2007, by and among
SUPERIOR ESSEX COMMUNICATIONS LP, a Delaware limited partnership
(“Communications”), ESSEX GROUP, INC., a Michigan corporation (“Essex”, together
with Communications, “Borrowers”), the financial institutions listed on the
signature page hereto (“Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (together with its successors in such
capacity, “Agent”).

Recitals:

Agent, Lenders and Borrowers are parties to a certain Amended and Restated Loan
and Security Agreement dated as of April 14, 2006 (as at any time amended,
restated, supplemented or otherwise modified, the “Loan Agreement”) pursuant to
which Lenders have made certain revolving credit loans and other financial
accommodations available to Borrowers.

The parties desire to amend the Loan Agreement as hereinafter set forth.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1.                                                 Definitions. All capitalized
terms used in this Amendment, unless otherwise defined herein, shall have the
meaning ascribed to such terms in the Loan Agreement.

2.                                                 Amendments to Loan Agreement.
The Loan Agreement is hereby amended, as of April 14, 2006, as follows:

(a)          By deleting clause (h) in the definition of “Restricted Investment”
and by substituting in lieu thereof the following:

(h)         Investments in SE Holding, Femco, JV Europe and the China Investment
to the extent existing on the Closing Date; and

(b)         By deleting the definition of “Subsidiary” contained in Section 1 of
the Loan Agreement and by substituting in lieu thereof the following in proper
alphabetical sequence:

Subsidiary - any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or any combination of Borrowers (including
indirect ownership by a Borrower through other entities in which such Borrower
directly or indirectly owns 50% of the voting securities or Equity Interests);
provided, however, that none of Femco, SE Holding, JV Europe, nor any of their
subsidiaries shall be deemed a Subsidiary.


--------------------------------------------------------------------------------


(c)             By adding the new definition “Femco” to Section 1 of the Loan
Agreement in proper alphabetical sequence:

Femco - Femco Magnet Wire Corp., an Indiana corporation.

(d)            By deleting the phrase “(including its direct and indirect
Subsidiaries and SE Holding and its subsidiaries)” from Section 9.1.8 of the
Loan Agreement and by substituting in lieu thereof “(including its direct and
indirect Subsidiaries, Femco and SE Holding and its subsidiaries)”.

(e)             By deleting the phrase “(including its Subsidiaries and SE
Holding and its subsidiaries)” from Section 10.1.2(a) of the Loan Agreement and
by substituting in lieu thereof “(including its direct and indirect
Subsidiaries, Femco and SE Holding and its subsidiaries)”.

(f)               By deleting the phrase “(including Borrowers, its Subsidiaries
and SE Holding and its Subsidiaries)” from Section 10.1.2(b) of the Loan
Agreement and by substituting in lieu thereof “(including Borrowers, its
Subsidiaries, Femco and SE Holding and its Subsidiaries)”.

(g)            By deleting clause (a) of Section 10.2.7 of the Loan Agreement
and by substituting in lieu thereof the following:

(a)                 advances to an officer or employee of a Borrower, a
Subsidiary, Femco, JV Europe, or SE Holding (or any Subsidiary thereof) for
salary, bonus, travel expenses, moving and other relocation expenses,
commissions and similar items in the Ordinary Course of Business;

(h)            By deleting Section 10.2.12 of the Loan Agreement and by
substituting in lieu thereof the following:

10.2.12    Tax Consolidation

File or consent to the filing of any consolidated income tax return with any
Person other than SEI, Parent, Borrowers, Subsidiaries, Femco, and SE Holding
and its Subsidiaries.

3.                      Ratification and Reaffirmation.   Each Borrower hereby
ratifies and reaffirms the Obligations, each of the Loan Documents and all of
such Borrower’s covenants, duties, indebtedness and liabilities under the Loan
Documents.

4.                      Acknowledgments and Stipulations.   Each Borrower
acknowledges and stipulates that the Loan Agreement and the other Loan Documents
executed by such Borrower are legal, valid and binding obligations of such
Borrower that are enforceable against such Borrower in accordance with the terms
thereof; all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by such Borrower);
the security interests and liens granted by each Borrower in favor of Agent, for
its benefit and the benefit of

2


--------------------------------------------------------------------------------


Lenders, are duly perfected, first priority security interests and liens; and
the unpaid principal amount of the Loans on and as of August 6, 2007, totaled $0
and the aggregate face amount of all outstanding Letters of Credit on and as of
August 6, 2007 is $774,000.00.

5.                      Representations and Warranties.   Each Borrower
represents and warrants to Agent and Lenders, to induce Agent and Lenders to
enter into this Amendment, that no Default or Event of Default exists on the
date hereof; the execution, delivery and performance of this Amendment have been
duly authorized by all requisite corporate action on the part of such Borrower
and this Amendment has been duly executed and delivered by such Borrower; and
all of the representations and warranties made by such Borrower in the Loan
Agreement are true and correct on and as of the date hereof.

6.                      Reference to Loan Agreement.   Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.

7.                      Breach of Amendment.   This Amendment shall be part of
the Loan Agreement and a breach of any representation, warranty or covenant
herein shall constitute an Event of Default.

8.                      Conditions Precedent.   The effectiveness of the
amendments contained in Section 2 hereof is subject to the satisfaction of each
of the following conditions precedent, in form and substance satisfactory to
Agent, unless satisfaction thereof is specifically waived in writing by Agent:

(a)             Agent shall have received an original counterpart of this
Amendment duly executed by Borrowers and an original counterpart of the Consent
and Reaffirmation duly executed by Guarantors;

(b)            Agent shall have received certificate of resolutions from each
Borrower authorizing this Amendment; and

(c)             Agent shall have received such additional documents, instruments
and certificates as Agent shall require in connection herewith.

9.                      Acknowledgement Regarding Rockford Real Property.
  Borrowers have advised Agent that Essex Wire Corporation intends to sell
certain real property located at 2816 North Main Street, Rockford, Winnebago
County, Illinois (the “Rockford Real Property”) and request that Agent release
its Lien upon the Rockford Real Property. Agent acknowledges that upon the sale
of the Rockford Real Property, Agent will release its Liens upon the Rockford
Real Property as provided for under Section 12.2.1 of the Loan Agreement.

10.               Expenses of Agent.   Borrowers agree to pay, on demand, all
costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and any other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the costs and fees of
Agent’s legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

3


--------------------------------------------------------------------------------


11.               Effectiveness; Governing Law.   This Amendment shall be
effective upon acceptance by Agent in Atlanta, Georgia (notice of which
acceptance is hereby waived), whereupon the same shall be governed by and
construed in accordance with the internal laws of the State of Georgia.

12.               Successors and Assigns.   This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

13.               No Novation, etc.   Except as otherwise expressly provided in
this Amendment, nothing herein shall be deemed to amend or modify any provision
of the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.

14.               Counterparts; Telecopied Signatures.   This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or portable document
file by electronic mail transmission shall be deemed to be an original signature
hereto.

15.               Further Assurances.   Each Borrower agrees to take such
further actions as Agent shall reasonably request from time to time in
connection herewith to evidence or give effect to the amendments set forth
herein or any of the transactions contemplated hereby.

16.               Section Titles.   Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

17.               Waiver of Jury Trial.   To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

[Remainder of page intentionally left blank;
signatures appear on following page]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.

BORROWERS:

 

 

 

 

 

SUPERIOR ESSEX COMMUNICATIONS LP

 

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

 

 

Address:

 

 

150 Interstate North Parkway

 

 

Atlanta, Georgia 30339

 

 

Attention: Chief Financial Officer

 

 

Telecopier No.: (770) 657-6590

 

 

 

 

 

ESSEX GROUP, INC.

 

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

 

 

Address:

 

 

c/o Superior Essex Communications LP

 

 

150 Interstate North Parkway

 

 

Atlanta, Georgia 30339

 

 

Attention: Chief Financial Officer

 

 

Telecopier No.: (770) 657-6590

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

AGENT:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

As Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

300 Galleria Parkway, Suite 800

 

 

 

Atlanta, Georgia 30339

 

 

 

Attention:  Loan Administration Manager

 

 

 

Telecopier No.:  (770) 839-2483

 


--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

300 Galleria Parkway, Suite 800

 

 

Atlanta, Georgia 30339

 

 

 

 

 

LIBOR Lending Office:

 

 

300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339
Attention:  Loan Administration Manager
Telecopier No.:  (770) 839-2483

 

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

GE Corporate Financial Services
201 Merritt 7, PO Box 5201
Norwalk, Connecticut 06856

 

 

 

 

 

LIBOR Lending Office:

 

 

GE Corporate Financial Services
201 Merritt 7, PO Box 5201
Norwalk, Connecticut 06856
Attention:  Jessica Hutson, Superior Essex
contact
Telecopier No.:  (203) 229 - 5791

 


--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

171 17th Street, NW
Atlanta, Georgia 30363

 

 

 

 

 

LIBOR Lending Office:

 

 

171 17th Street, NW
Atlanta, Georgia 30363
Attention:  Dan Denton
Telecopier No.:  (404) 214-3964

 


--------------------------------------------------------------------------------


CONSENT AND REAFFIRMATION

Each of the undersigned guarantors of the Obligations of Borrowers at any time
owing to Agent and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing First Amendment to Amended and Restated Loan and Security Agreement;
(ii) consents to Borrowers’ execution and delivery thereof; (iii) agrees to be
bound thereby; and (iv) affirms that nothing contained therein shall modify in
any respect whatsoever its respective guaranty of the Obligations and reaffirms
that such guaranty is and shall remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation as of the date of such First Amendment to Amended and Restated
Loan and Security Agreement.

 

SUPERIOR ESSEX INC.

 

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

SUPERIOR ESSEX HOLDING CORP.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

ESSEX INTERNATIONAL, INC.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

ESSEX CANADA INC.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

ESSEX GROUP MEXICO INC.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

 

 

[Signatures continued on following page]

 

 


--------------------------------------------------------------------------------


ESSEX GROUP, INC.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

ESSEX WIRE CORPORATION

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 

 

 

ESSEX MEXICO HOLDINGS, L.L.C.

 

 

 

 

By:

 

 

 

David S. Aldridge, Executive Vice President,
Chief Financial Officer and Treasurer

 


--------------------------------------------------------------------------------